DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

2.	Claims 1, 5, 13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohn et al  (U.S. Patent Pub. # US 2016/0147261 A1) in view of Lee et al (U.S. Patent Pub. # US 2006/0068859 A1). 
Regarding claim 1, Bohn et al discloses a mobile terminal (figures 1 and 4, an electronic device 102; paragraphs  0013, 0022 and 0034) comprising: a first frame (figure 1, a second housing part 118); a second frame (figure 4, a first housing part 116) slidably-movable with respect to the first frame in a first direction or in a second direction opposite to the first direction (see figure 1,  a closed position of the extendable electronic device at 122 and an open position of the device at 126; paragraphs 0017-0018); a slide frame (figure 1, , a slideable display guide 124) placed at a rear side of the second frame, and slidably movable with respect to the second frame at the rear side of the second frame according to whether the second frame slides in the first direction or in the second direction (paragraphs 0017-0019); a flexible display unit  (figure 1, a flexible display 104)  comprising: a first region directly coupled to a front side of the first frame (figure 1, the  flexible display 104 on the second housing part 118; paragraphs 0017-0019), a second region coupled to a rear side of the slide frame such that the first region and the second region face opposite sides of the mobile terminal (see figure 1, a portion/section of the flexible display 104 in the open position of the device; paragraphs 0017), and a third region positioned between the first region and the second region, wherein the third region comprises a curved portion rolled in the second frame and connects a front portion of the flexible display unit placed at a front side of 
Bohn et al does not explicitly disclose the driving unit providing a force to control the slide movement.
Lee et al discloses a driving unit provides a force to control (figures 5a-5c and 7, a motor 340 of a driving unit 300 and paragraphs 0049-0051).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate a force control in a driving unit of Lee et al in to the driving unit of Bohn et al in order to control the slide movement of the second frame smoothly slide in a movement direction (see paragraph 0028, Lee et al).
Regarding claim 5, Bohn et al in view of Lee et al discloses the apparatus of claim 1. Bohn et al does not explicitly disclose wherein the driving unit includes: a motor coupled to the first frame; a planetary gear connected to the motor; a pinion gear for receiving a force through the planetary gear; and a rack gear fastened to the second frame and extendable in the first direction, wherein the rack gear is engaged with the pinion gear to convert a rotational force of the pinion gear into a linear motion.  

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshizumi in view of the teachings of Lee et al to incorporate a driving unit includes: a motor coupled to the first frame; a planetary gear connected to the motor; a pinion gear for receiving a force through the planetary gear; and a rack gear fastened to the second frame and extendable in the first direction, wherein the rack gear is engaged with the pinion gear to convert a rotational force of the pinion gear into a linear motion in order to  provide a slide type communication terminal designed to smoothly slide as taught by Lee et al (paragraph 0028).

Regarding claim 13, Bohn et al in view of Lee et al discloses the apparatus of claim 1. Bohn et al discloses wherein a moving distance in the first direction of the second frame with respect to the first frame is equal to a moving distance in the first direction of the slide frame with respect to the second frame (see figure 1, the flexible display 104 in a closed position 122 and in an open position 126; paragraphs 0017-0019).  

Regarding claim 15, Bohn et al in view of Lee et al discloses the apparatus of claim 1. Bohn et al discloses, wherein the second frame further includes: a side frame located at an end of the second frame in the first direction and covering at least a portion of the third region of the flexible display unit (see figure 1, the flexible display 104 in a closed position 122 and in an open position 126; paragraphs 0017-0019).
Regarding claim 16, Bohn et al in view of Lee et al discloses the apparatus of claim 1. Bohn et al discloses wherein the driving unit is configured to move the second frame in the first direction to switch the mobile terminal from a first state to a second state or move the second frame in the second direction to switch the mobile terminal from the second state to the first state (figure 1, a closed position 122 and in an open position 126; paragraphs 0017-0018). 

Regarding claim 17, Bohn et al in view of Lee et al discloses the apparatus of claim 16. Bohn et al discloses wherein the first region is coupled to the front side of the first frame in both the first state and the second state (see figure 1, a closed position 122 and in an open position 126; paragraphs 0017-0018). 

Regarding claim 18, Bohn et al in view of Lee et al discloses the apparatus of claim 17. Bohn et al discloses wherein the second region is coupled to the rear side of the slide frame such that the first region and the second region face opposite sides of the mobile terminal in both the first state and the second state (see figure 1, a closed position 122 and in an open position 126; paragraphs 0017-0018). 

Regarding claim 19, Bohn et al in view of Lee et al discloses the apparatus of claim 18. Bohn et al discloses wherein the third region is positioned between the first region and the second region and the curved portion of the third region is rolled in the second frame in both the first state and the second state (see figure 1, a closed position 122 and in an open position 126; paragraphs 0017-0018). 
 
Regarding claim 20, Bohn et al in view of Lee et al discloses the apparatus of claim 1. Bohn et al discloses wherein the slide frame is always placed at the rear side of the second frame whether or not the side frame slidably moves with respect to the second frame at the rear side of the second frame (see figure 1, a curved portion of the flexible display 104 in a closed position 122 and in an open position 126; paragraphs 0017-0018).

3.	Claims 2-4, 6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohn et al  (U.S. Patent Pub. # US 2016/0147261 A1) in view of Lee et al (U.S. Patent Pub. # US 2006/0068859 A1) further  in view of Yoshizumi (U.S. Patent Pub. # US 2017/0139442 A1).
Regarding claim 2, Bohn et al in view of Lee et al discloses the apparatus of claim 1. Bohn et al in view of Lee et al does not explicitly discloses wherein the linear guide is one of a pair of linear guides respectively disposed at each end of each of the first frame and the second frame in the third direction.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the liner guide of Bohn et al in view of Lee et al with a pair of linear guides Yoshizumi as alternative linear guide implementation in order to control the slide movement.

Regarding claim 3, Bohn et al in view of Lee et al discloses the apparatus of claim 1. Bohn et al in view of Lee et al does not explicitly disclose wherein the linear guide includes: a guide rail coupled to one of the first frame or the second frame and extendable in the first direction; and 2Attorney Docket No. 2060-5929a guide block coupled to the other of the first frame or the second frame and comprising a guide groove for inserting the guide rail in the guide block, wherein the guide rail has a plurality of screw holes for coupling with the one of the first frame or the second frame.
Yoshizumi discloses wherein the linear guide includes: a guide rail coupled to one of the first frame or the second frame and extendable in the first direction (figures 6A-6B, a slide rail 13a; paragraphs 0099-0100); and 2Attorney Docket No. 2060-5929a guide block coupled to the other of the first frame or the second frame (figures 6A-6B, end of the slide rail 13a; paragraphs 0099-0100) and comprising a guide groove for inserting the guide rail in the guide block (figure 8C, notches 54, paragraphs 0112-0113), wherein the guide rail has a plurality of screw holes for coupling with the one of the first frame or the second frame (figures 8A1-8A2 and 8C, a screw 52; paragraphs 0109-0110).  

Regarding claim 4, Bohn et al in view of Lee et al and Yoshizumi discloses the apparatus of claim 3. Yoshizumi discloses wherein the linear guide includes a bearing ball or a polyoxymethylene (POM) rail of the guide block positioned between the guide rail and the guide block (figures 8A-8C, shafts 12a and 12b; paragraphs 0102 and 108-0113).  

Regarding claim 6, Bohn et al in view of Lee et al discloses the apparatus of claim 1. Bohn et al wherein a first end of the flexible display unit forms a curved side in the second direction ((see figure 1, a curved portion of the flexible display 104 in a closed position 122 and in an open position 126; paragraphs 0017-0018). Bohn et al in view of Lee et al does not explicitly disclose wherein the first frame further includes: a curved side bracket for supporting a rear side of the first end of the flexible display unit; and a display decor opposite to the curved side bracket and covering a front side of the first end of the flexible display unit.
Yoshizumi discloses wherein a first end of the flexible display unit forms a curved side in a second direction (figures 1A2, 2A, 3B and 6A; paragraphs 0099-0100), wherein the first frame further includes: a curved side bracket for supporting a rear side of the first end of the flexible display unit (figure 6A, the hinge 14; paragraph 0099); and a display decor opposite to the curved side bracket and covering a front side of the first end of the flexible display unit (figures 1A2, 2A, 3B and 6A, the housing 22; paragraphs 0099-0100).  


Yoshizumi discloses the mobile terminal further comprising: a main board mounted on the first frame (see figures 1A2, the flexible printed circuit (FPC) 41 on housing 21; paragraph 0062), wherein the display flexible substrate is rolled on a roller and fastened to the main board (paragraphs 0077 an 0099-0100).  

Regarding claim 11, Bohn et al in view of Lee et al discloses the apparatus of claim 1. Bohn et al in view of Lee et al does not explicitly disclose a support frame coupled to a second side of the third region of the flexible display unit, wherein the support frame includes a plurality of grooves in a second side of the support frame, wherein the plurality of grooves extend in the third direction.  
Yoshizumi discloses the mobile terminal further comprising: a support frame coupled to a second side of the third region of the flexible display unit (see figure 6A-6B, shafts 14a-14b, a slide rail 13a and the display panel 11; paragraphs 0099-0100), wherein the support frame includes a plurality of grooves in a second side of the support 

Regarding claim 12, Bohn et al in view of Lee et al discloses the apparatus of claim 11. Bohn et al discloses wherein the first frame further includes a first front portion positioned on a rear side of the first region of the flexible display unit (figure 1, the second housing 118 and the display 104), and wherein the support frame has a thickness corresponding to a thickness of the first front portion (paragraphs 0017-0019).  

4.	Claims 7, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohn et al  (U.S. Patent Pub. # US 2016/0147261 A1) in view of Lee et al (U.S. Patent Pub. # US 2006/0068859 A1)***Yoshizumi (U.S. Patent Pub. # US 2017/0139442 A1) in view of Lee et al (U.S. Patent Pub. # US 2006/0068859 A1) further in view of Jung et al (U.S. Patent Pub. # US 2017/0033797 A1).
Regarding claim 7, Bohn et al in view of Lee et al discloses the apparatus of claim 1. Bohn et al discloses wherein the first frame includes: a first front portion to be coupled with the first region of the flexible display unit (see figure, a first front portion of the housing 118; paragraphs 0017-0019); and a first rear portion spaced apart from the first front portion in a rearward direction, wherein the second frame includes: a second front portion positioned at a rear side of the first front portion (see figure 1, the  flexible display 104 on the second housing part 118; paragraphs 0017-0019); and a second rear portion for covering a portion of a rear side of the first rear portion (see figure 1, a 
Bohn et al in view of Lee et al does not explicitly disclose wherein the mobile terminal further includes an optical component disposed at an exposed rear portion of the first rear portion.
Jung discloses a mobile terminal further includes an optical component disposed at an exposed rear portion of the first rear portion (figures 1B-2 and 3A, 2H1 and 2H2 paragraph 0078).
	Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to modify Bohn et al in view of Lee et al in view of the teachings of Gung al to incorporate an optical component disposed at an exposed rear portion of the first rear portion in order to allow a user to conveniently use a camera while the electronic device/ mobile terminal in certain mode.

Regarding claim 9, Bohn et al in view of Lee et al discloses the apparatus of claim 7. Bohn et al discloses wherein the slide frame is slidably coupled to a rear side of the second rear portion in the first direction (see figure 1,; paragraphs 0017-0019), and wherein the second frame further includes a rear side cover for covering the slide frame and a portion of the flexible display unit positioned on the second rear portion (see figure 1, a curved portion of the flexible display 104 in a closed position 122 and in an open position 126; paragraphs 0017-0018). 3Attorney Docket No. 2060-5929
  


 Bohn et al in view of Lee et al does not disclose wherein the mobile terminal further includes a camera positioned at the exposed rear portion.
 Jung discloses a mobile terminal further includes a camera positioned at the exposed rear portion (figures 1B-2 and 3A, 2H1 and 2H2 paragraph 0078).

5.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohn et al (U.S. Patent Pub. # US 2016/0147261 A1) in view of Lee et al (U.S. Patent Pub. # US 2006/0068859 A1) further in view of Jung et al (U.S. Patent Pub. # US 2017/0033797 A1) further in view of Yoshizumi (U.S. Patent Pub. # US 2017/0139442 A1).
Regarding claim 8, Bohn et al in view of Lee et al and Jung et al discloses the apparatus of claim 7. Bohn et al in view of Lee et al and Jung et al does not explicitly disclose the mobile terminal further comprising: an electronic component disposed between the first front portion and the first rear portion; and a separating plate for covering a front side of the electronic component, wherein the second front portion moves between the first front portion and the separating plate.
Yoshizumi discloses the mobile terminal further comprising: an electronic component disposed between the first front portion and the first rear portion (figure 1A2, a flexible printed circuit (FPC) 41; paragraph 0062); and a separating plate for covering a front side of the electronic component, wherein the second front portion moves 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate a flexible printed circuit of Yoshizumi in to the device of Bohn et al in view of Lee et al and Jung et al in order to disposed the electronic device components.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189.  The examiner can normally be reached on 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                             
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649